The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Tian (CN 109922243) discloses a terminal device (Tian Fig. 1, 2), comprising: a first screen assembly (Tian Fig. 1 Item 1) configured to display an image, an image collecting assembly (Tian Fig. 1 Item 3); disposed under the first screen assembly, and configured to collect an image based on external light; a second screen assembly (Tian Fig. 1 Item 2) configured to movably disposed between the first screen assembly and the image collecting assembly; and a driving assembly (Tian Fig. 1 Item 5) configured to drive the second screen assembly to move between a first position (Tian Fig. 1) and a second position (Tian Fig. 2).
Liu (US 20110045865) discloses a terminal device having a first opening (Liu Fig. 3 Item 2), an image collecting assembly (Liu Fig. 3 Item 3), when the second screen assembly (Liu Fig. 3 Item 4) is in the first position and the first opening is shielded (Liu Fig. 3 paragraph 0050)
 Chow (US 20060109198) discloses the second screen assembly is in a display state (Chow Fig. 1B Item 108) and displays configured to display an image which is not displayed at the first opening in the first screen assembly (Chow Fig. 1A Item 106)
Smith (US 20090061942) discloses the second screen assembly is in a display state and configured to display an image which is not displayed in the first screen assembly, thereby forming a complete image with the image displayed by the first screen assembly (Smith Fig. 4 note: this reads on images at right and left screens).

Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641